Citation Nr: 1016044	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-39 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for claimed plantar fibroma 
of the right foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
October 1962 and from October 1963 to September 1967.  He 
also served in the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 RO rating decision.  

The issues of service connection for (1) a bilateral foot 
disability manifested by ingrown toenails, and (2) a 
dermatological disorder claimed as a rash on the bilateral 
legs, have been raised by the Veteran, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated plantar fibroma of the right 
foot is shown as likely as not to have had its onset during 
the Veteran's active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by plantar fibroma of the right foot is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that further discussion of 
VCAA is not required at this time.  


II.  Analysis

The Veteran asserts in this case that his plantar fibroma 
developed during his period of active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Here, the Board finds that, by extending the benefit of the 
doubt to the Veteran, service connection for the plantar 
fibroma of the right foot is warranted.  

The Veteran had two periods of active service.  The service 
treatment record (STR) for the Veteran's first period of 
active service from November 1958 to October 1962, includes a 
November 1962 treatment record showing that the Veteran 
complained of pain in the "lateral aspect of [unreadable] 
foot."  There was tenderness on physical examination.  The 
diagnosis was "as above." 

During his July 1962 discharge examination, clinical 
evaluation of the feet "normal."  The Veteran denied having 
a "tumor, growth, cyst, cancer" or foot trouble.  

The Veteran then re-enlisted.  The STR for his second period 
of active service, which was from October 1963 to September 
1967, shows that his feet were found "normal" upon 
examination at service entrance.  The Veteran also denied 
having foot trouble.  

Likewise, physical examination of feet was "normal" at 
discharge in April 1967, and the Veteran again denied a 
history foot trouble and any "tumor, growth, cyst, cancer."  

In support of his present claim, the Veteran testified during 
his December 2009 hearing that he had tenderness of the right 
foot at service separation in 1967.  The pain, however, did 
not become "severe" until the early 1970's when a lump on 
the bottom of his right foot developed.  He went to see a 
private physician in 1972, who told him the lump "could have 
happened" between 5 and 15 years prior and "could have 
been" related to ill-fitting boots.  

The Veteran similarly wrote in October 2007 and November 2008 
statements that the private physician told him the lump 
"could have" been due to a foot injury.  The Veteran 
explained that he had various injuries during his 
approximately eight years of active service and that this fit 
the time period suggested by the physician.  

The pertinent treatment records from 1972 are unavailable.  
The Veteran testified at his hearing that they were 
destroyed.  

Nonetheless, the record demonstrates that the Veteran entered 
Reserve service in 1975.  During his entrance examination, 
the Veteran denied a history of foot trouble, but then 
handwrote that he had a "lump in bottom of right foot X-rays 
and two visits and dismissed."  An examination of the feet 
was "normal." 

An April 1978 Reserve annual examination shows no foot 
complaints, and physical examination of the feet was 
"normal."  

During his December 2009 hearing, the Veteran testified that 
he had flare-ups during his Reserve service, but did not seek 
treatment.  In fact, he did not seek further treatment from 
the time of his Reserve service discharge in 1979 until 1999.  

The Board points out that the post-service medical evidence 
includes a May 1991 employment examination report showing 
that physical examination of the feet was "normal."  

Consistent with the Veteran's assertions, however, the record 
includes a September 1999 treatment note from a private 
physician who wrote that the Veteran had a plantar fibroma of 
the right foot, which bothered him with certain activities.  
He was going to think about having it removed.  

Otherwise, the post-service medical evidence includes an 
April 2007 VA outpatient evaluation showing that the Veteran 
complained of having ingrown toenails during service, now 
with fibroma in foot.  He also reported being told by a 
doctor eight years ago that he had plantar fibroma.  

On examination, there was a 2.5 cm x 1cm subcutaneous (SQ) 
firm mass, tender to palpation at right foot plantar aspect 
of the arch.  There was also bilateral feet nail hypertrophy.  
The diagnosis was that of right foot SQ tender nodule.  The 
Veteran was referred for a podiatry consultation.  

During the VA podiatry consultation later in April 2007, the 
Veteran once more reported that he had had a right plantar 
fibroma for a "number of years."  An examination of the 
foot revealed a 3 x 2 cm plantar fibroma at the instep 
portion of the foot with pain on lateral compression.  The 
assessment was plantar fibroma.  

Finally, the Veteran submitted an internet article in support 
of his claim.  The article explains that fibroma nodules were 
usually slow growing and might be dormant for months or years 
before then growing rapidly and unexpectedly.  

Although the evidence does not document the presence of the 
right foot plantar fibroma until after the Veteran's active 
service, he credibly testified about having had symptoms in 
service, including at the time of discharge.  Plus, according 
to the Veteran, a private physician told him approximately 
five years after his service discharge that the plantar 
fibroma might have had its onset up to 15 years prior and was 
likely due to various foot injuries.  

As the Veteran's assertions are found to be credible, his 
descriptions of his in-service symptoms and his report of the 
private physician's contemporaneous 1972 opinion are 
competent evidence in support of his claim.  See Davidson, 
581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

Moreover, the STR is consistent with the Veteran's 
assertions.  A November 1962 treatment record specifically 
shows that the Veteran complained of foot pain.  Although the 
treatment record does not clearly indicate right foot pain, 
the treatment note supports the Veteran's assertions that he 
had foot injuries during service, including while playing 
various sports.  

This evidence supports a conclusion that the fibroma of the 
right foot as likely as not had its onset during the 
Veteran's active service.  

Finally, the recent medical evidence shows continued 
complaints and treatment for the right foot plantar fibroma.  

In summary, the Board finds the evidence to be in relative 
equipoise in showing that the current right foot plantar 
fibroma as likely as not had its onset during his active 
service.  

Thus, by extending the benefit of the doubt to the Veteran, 
service connection is warranted.  


ORDER

Service connection for plantar fibroma of the right foot is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


